         Case 1:18-cv-00871-RAH Document 50 Filed 01/21/21 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 18-871T
                                    (Filed: January 21, 2021)

                                              )
 TIMOTHY C. DEVINE                            )
                                              )
                      Plaintiff,              )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )
                                              )

                                            ORDER

        The Court issued its opinion in this case (ECF 46) on January 14, 2021, together with an
order (ECF 47) dismissing the plaintiff’s claim and transferring the counterclaims to the Central
District of California. Judgment was entered the same day. On January 21, 2021, the defendant
filed a motion for clarification (ECF 49). The Court treats the motion as a motion to correct the
opinion, and as so construed, the motion is GRANTED.

        The Court will reissue the opinion as corrected nunc pro tunc, and the corrected opinion
shall replace in full the previously filed opinion.

       It is so ORDERED.

                                                                s/ Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
